

 
 

--------------------------------------------------------------------------------

 


 

 
Exhibit 10.1
 
OMNIBUS AMENDMENT AND WAIVER
 
This OMNIBUS AMENDMENT AND WAIVER (this “Amendment”), dated as of October 26,
2007, is entered into by and between AMS HEALTH SCIENCES, INC., a corporation
organized under the laws of Oklahoma (the “Company”), LAURUS MASTER FUND, LTD.,
a Cayman Islands company (“Laurus”), VALENS OFFSHORE SPV I, LTD. a Cayman
Islands company (“VOFSPVI”), VALENS U.S. SPV I, LLC, a Delaware limited
liability company (“VUSSPVI”), ERATO CORP., a Delaware corporation (“Erato”) and
VALENS OFFSHORE SPV II, CORP., a Delaware corporation (“VOFSPVII” and together
with Laurus, VOFSPVI, VUSSPVI and ERATO, the “Holders” and each, a “Holder”) for
the purpose of amending and amending and restating and waiving certain terms of
(i) the Secured Convertible Term Note, dated as of June 28, 2006 (as amended and
restated, amended, modified and/or supplemented from time to time, the “Term
Note”), issued by the Company to Laurus, and subsequently assigned in part by
Laurus to each of VOFSPVI and VUSSPVI, (ii)  the Securities Purchase Agreement,
dated as of June 28, 2006 (as amended, modified or supplemented from time to
time, the “Purchase Agreement”), by and between the Company and Laurus, and
(iii) the Common Stock Purchase Warrant, dated June 28, 2006 (as amended and
restated, amended, modified and/or supplemented from time to time,
the “Warrant”), issued by the Company to Laurus, and subsequently assigned by
Laurus to Erato, VOFSPVII and VUSSPVI.  Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Term Note, the
Purchase Agreement or the Warrant, as the case may be.
 
WHEREAS, the Company and each relevant Holder has agreed to make certain changes
to the Term Note, the Purchase Agreement and the Warrant as set forth herein.
 
NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


AMENDMENTS
 
1. For payments of Monthly Amounts (as defined in the Term Note) on four
Amortization Dates only, commencing with the Amortization Date occurring on
October 1, 2007 and ending with the Amortization Date occurring on January 1,
2008, the amount of the principal portion of the Monthly Amount due on each of
such dates, shall be $15,000, rather than $83,333.33. The aggregate amount of
the difference between the aggregate amount of the four principal payments
payable on such Amortization Dates prior to the effectiveness of this Amendment
and the aggregate amount of the principal payments payable on such Amortization
Dates after giving effect to this Amendment on the Amendment Effective Date
shall be referred to herein as “Aggregate Deferred Principal Payment Amount.”
The Aggregate Deferred Principal Payment Amount shall be paid in full on the
Maturity Date (as defined in the Term Note), together with all accrued and
unpaid interest thereon and all other amounts due and payable on the Maturity
Date under the Term Note, the Purchase Agreement and the other Related
Agreements referred to in the Purchase Agreement.  Monthly Amount payments shall
resume pursuant to the Term Note (as in effect immediately prior to the
Amendment Effective Date as defined below) on February 1, 2008.


2.  Subsections (a), (b) and (c) of Section 2.3 (Optional Redemption in Cash) of
the Term Note is deleted in its entirety and replaced as follows:


“2.3  Optional Redemption in Cash. The Company may prepay this Note at any time
(“Optional Redemption”) by paying to the Holder a sum of money equal to one
hundred twenty-three percent (123%) of the Principal Amount outstanding.”


3. The definition of Exercise Price set forth in clause (d) in the definition
section of the Warrant shall be deleted in its entirety and replaced as follows:


“(a) The Exercise Price” per share applicable under this Warrant shall be $
0.20.”


MISCELLANEOUS


4. Each Holder understands that the Company has an affirmative obligation to
make prompt public disclosure of material agreements and material amendments to
such agreements and securities.  The Company hereby covenants to report the
terms and provisions of this Amendment on a current report on Form 8-K within
four (4) business days of the date hereof.


5. Each amendment and waiver set forth herein shall be effective as of the date
first above written (the “Amendment Effective Date”) on the date when each of
the Company and each Holder shall have executed and the Company shall have
delivered to the Holders its respective counterpart to this Amendment.


6. All representations and warranties made in the Purchase Agreement with
respect to the Warrant or Warrant Shares shall be deemed to have been made as of
the date hereof with respect to the Warrant, as modified hereby, and the shares
of the Company’s Common Stock issuable to Erato, VOFSPVII and/or VUSSPVI upon
exercise thereof.


7. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Term Note, the Purchase Agreement or
the Warrant, and all of the other forms, terms and provisions of the Term Note,
the Purchase Agreement and the Warrant shall remain in full force and effect.


8. The Company hereby represents and warrants to each Holder that after giving
effect to this Amendment:  (i) on the date hereof, all representations,
warranties and covenants made by the Company in connection with the Purchase
Agreement and the Related Agreements referred to therein are true, correct and
complete; and (ii) on the date hereof, all of the Company’s and its
Subsidiaries’ covenant requirements set forth in the Purchase Agreement and the
Related Agreements referred to therein have been met.


9. From and after the Amendment Effective Date, all references to the Term Note,
the Purchase Agreement and the Warrant shall be deemed to be references to the
Term Note, Purchase Agreement and the Warrant as modified hereby.


10. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

      
        
    
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
be signed in its name effective as of this __ day of October 2007.
 
                    AMS HEALTH SCIENCES, INC.
 
                    By:/s/ Robin L. Jacob                   
                    Name:  Robin L. Jacob
                    Title:    Vice President and Chief Financial Officer


                    LAURUS MASTER FUND, LTD.
                    By: Laurus Capital Management, LLC, its investment manager


                                                    By:/s/ Scott
Bluestein                 
                    Name: Scott Bluestein
                    Title:   Senior Managing Director
    
                    VALENS OFFSHORE SPV I, LTD.
                    By: Valens Capital Management, LLC, its investment manager


 
                    By:/s/ Scott Bluestein                 
                    Name: Scott Bluestein
                    Title:   Senior Managing Director
 
                    VALENS U.S. SPV I, LLC
                    By: Valens Capital Management, LLC, its investment manager


 
                    By:/s/ Scott Bluestein                 
                    Name: Scott Bluestein
                    Title:   Senior Managing Director
 
                    ERATO CORP.
                    By: Laurus Capital Management, LLC, its investment manager


 
                    By:/s/ Scott Bluestein                 
                    Name: Scott Bluestein
                    Title:   Senior Managing Director
 
                    VALENS OFFSHORE SPV II, CORP.
                    By: Valens Capital Management, LLC, its investment manager


 
                    By:/s/ Scott Bluestein                 
                    Name: Scott Bluestein
                    Title:   Senior Managing Director
 

 
 

--------------------------------------------------------------------------------

 
